UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7116



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THEODORE ANTHONY MAXWELL, a/k/a Spencer Max-
well, a/k/a Tony Johnson, a/k/a Maxwell Spen-
cer, a/k/a Ferdinand Clarkson, a/k/a Hitler,
a/k/a Little Hitler,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-92-133)


Submitted:   February 25, 1999             Decided:   March 8, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Theodore Anthony Maxwell, Appellant Pro Se. Carol M. Marx, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore Anthony Maxwell appeals the district court’s order:

(1) directing the United States to respond to Maxwell’s claim that

a change in the Sentencing Guidelines warrants resentencing; and

(2) construing Maxwell’s remaining claims as brought pursuant to 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998) and dismissing them as

time-barred.   We dismiss the appeal for lack of jurisdiction be-

cause the order is not appealable.   This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2